DETAILED ACTION
This Office Action is responsive to application number 16/817,292 TOILET FLANGE ASSEMBLY AND METHOD FOR INSTALLING A TOILET, filed on 3/12/2020. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable cover of claim 11; and the breakable cover of claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim1 recites the limitation "the periphery" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Further it seems that this area has already been recited as “a first connecting member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, 15-17 and 20(a)(1) as being anticipated by McEwen (US 3,775,780).
Regarding claim 1 McEwen shows a toilet flange configured for a wastewater drain (Fig. 1), the toilet flange comprising: a drain portion (10) configured to be attached to the wastewater drain (17) and comprising:  5a first connecting member (at 20); and an aperture (shown at 16 Fig. 1) adapted to allow the flow of wastewater; a supporting portion (11) comprising: a second connecting member (at 22); and an aperture (shown at 22) adapted to receive the periphery (at 20) of the drain portion;  10wherein the drain portion and the supporting portion are adapted to be attached to one another by means of the first and second connecting members (Fig. 2) (note, col. 2, lines 18-49).  
Regarding claim 2 McEwen shows the toilet flange as claimed in claim 1, wherein the drain portion and the supporting portion are adapted to be removably attached to one another (note, col. 1, lines 48-50).    
Regarding claim 3 McEwen shows the toilet flange as claimed in claim 1, wherein the second connecting member is 15adapted to become rigidly fixed to the first connecting member in the vertical direction (note, col. 2, lines 18-28; threaded).      
Regarding claim 4 McEwen shows the toilet flange as claimed in claim 3, wherein the second connecting member remains rotatably movable with respect to the first connecting member when rigidly fixed to the first connecting member (note, col. 2, lines 18-28; threaded).        
20Regarding claim 5
Regarding claim 6 McEwen shows the toilet flange as claimed in claim 1, wherein the first connecting member comprises a groove (at 20) and the second connecting member comprises a protruding edge (at 22), the groove and protruding edge being configured to be mated to one another (Fig. 2).  
25Regarding claim 7 McEwen shows the toilet flange as claimed in claim 1, wherein the first connecting member comprises a protruding edge (at 20) and the second connecting member comprises a -8 -File number: 04872-004 groove (at 22), the groove and protruding edge being configured to be mated to one another (Fig. 2).  
Regarding claim 8 McEwen shows the toilet flange as claimed in claim 1, wherein the supporting portion comprises a fastener (26) configured to anchor a toilet bowl.  
5Regarding claim 9 McEwen shows the toilet flange as claimed in claim 8, wherein the fastener comprises a bolt (26).  
ReRegarding claim 13 McEwen shows the toilet flange as claimed in claim 1, wherein the supporting portion comprises a cavity (25, 27) adapted to receive a fastener.  
Regarding claim 15
Regarding claim 16 McEwen shows the method as claimed in claim 15, the method further comprising affixing (via helical threads, and solvent weld; note, col. 1, lines 65-67 and col. 2, lines 1-2)) the supporting portion to a surface around the drain pipe.  
Regarding claim 17 McEwen shows the method as claimed in claim 15, the method further comprising affixing the 25toilet to fasteners (26) of the toilet flange.
 Regarding claim 20 McEwen shows the method as claimed in claim 15, and show method further comprising installing flooring having a geometrical shape compatible with the support portion (note, col. 2, lines 48; shape of flooring is conventionally cut to fit the geometrical shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwen (US 3,775,780) in view of Connell (US 10,294,648).
Regarding claim 10 McEwen shows the toilet flange as claimed in claim 8, but fails to show wherein the fastener is integral with the supporting portion.  However, Connell shows a similar device in which the fastener (106) is integral with the flange (note, col. 9, lines 65-67).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McEwen to . 
Claims 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwen (US 3,775,780) in view of Zahuranec (US Pub. 2007/0226884). 
Regarding claims 11 and 18 McEwen shows the toilet flange and method of claims 1 and 15, but fails to show wherein the drain portion comprises a removable cover configured to limit access through the aperture.  However, in a similar device Zahuranec shows wherein the drain portion comprises a removable cover (18) configured to limit access through the aperture (at 18; Fig. 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McEwen to include a removable cover for the purpose of keeping the drain pipe free of debris during construction as shown by Zahuranec.
10Regarding claims 12 and 19 McEwen shows the toilet flange and method as claimed in claims 1 and 15, but fails to show wherein the drain portion comprises a breakable cover configured to limit access through the aperture.  However, in a similar device Zahuranec shows wherein the drain portion comprises a breakable cover (18) configured to limit access through the aperture (at 18; Fig. 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McEwen to include a breakable cover for the purpose of keeping the drain pipe free of debris during construction as shown by Zahuranec.
Claims 14 McEwen (US 3,775,780) in view of Wendorff (US Pub. 2013/0219603). 
Regarding claim 14 McEwen shows the toilet flange as claimed in claim 1, but fails to show wherein the supporting member is 15rectangular or square shaped.  However, in a similar flange device Wendorff shows a supporting member (40) that is square.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McEwen to include having a square support member for the purpose of having more surface area to support the toilet as shown by Wendorff. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US Pub. 2002/0020007) shows a similar device.  Ortiz et al. (US 7,188,376) shows a similar device.  Condon et al. (US Pub. 2018/0142456) shows the general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        9/16/2021